Case 19-58786-jwc   Doc 4   Filed 06/05/19 Entered 06/05/19 10:32:24   Desc Main
                            Document      Page 1 of 12
Case 19-58786-jwc   Doc 4   Filed 06/05/19 Entered 06/05/19 10:32:24   Desc Main
                            Document      Page 2 of 12
Case 19-58786-jwc   Doc 4   Filed 06/05/19 Entered 06/05/19 10:32:24   Desc Main
                            Document      Page 3 of 12
Case 19-58786-jwc   Doc 4   Filed 06/05/19 Entered 06/05/19 10:32:24   Desc Main
                            Document      Page 4 of 12
Case 19-58786-jwc   Doc 4   Filed 06/05/19 Entered 06/05/19 10:32:24   Desc Main
                            Document      Page 5 of 12
Case 19-58786-jwc   Doc 4   Filed 06/05/19 Entered 06/05/19 10:32:24   Desc Main
                            Document      Page 6 of 12
Case 19-58786-jwc   Doc 4   Filed 06/05/19 Entered 06/05/19 10:32:24   Desc Main
                            Document      Page 7 of 12
Case 19-58786-jwc   Doc 4   Filed 06/05/19 Entered 06/05/19 10:32:24   Desc Main
                            Document      Page 8 of 12
Case 19-58786-jwc   Doc 4   Filed 06/05/19 Entered 06/05/19 10:32:24   Desc Main
                            Document      Page 9 of 12
Case 19-58786-jwc   Doc 4   Filed 06/05/19 Entered 06/05/19 10:32:24   Desc Main
                            Document     Page 10 of 12
Case 19-58786-jwc   Doc 4   Filed 06/05/19 Entered 06/05/19 10:32:24   Desc Main
                            Document     Page 11 of 12
Case 19-58786-jwc   Doc 4   Filed 06/05/19 Entered 06/05/19 10:32:24   Desc Main
                            Document     Page 12 of 12
